Opinion issued
November 10, 2010
 
 
 
 
 
 
 
 
 

 
In
The
Court of Appeals
For The
First District of
Texas
 


















 

NO. 01-10-00198-CR
____________
 




SHAWN RYAN CARVILLE, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 
On Appeal from the 337th
District Court
Harris County, Texas
Trial Court Cause No. 1234220
 
 

MEMORANDUM
OPINION




          Appellant,
Shawn Ryan Carville, pleaded guilty to the offense of robbery and “true” to the
allegation in an enhancement paragraph that he had previously been convicted of
a felony offense.  The trial court found
appellant guilty, found the enhancement allegation true, and, in accordance with
appellant’s plea agreement with the State, assessed his punishment at
confinement for twelve years.  Appellant,
proceeding pro se, has filed a notice of appeal.  We dismiss the appeal.
The record reflects that the trial
court certified that 
“this is a plea bargain case, and the defendant has no right of appeal.”  See
Tex. R. App. P. 25.2(a)(2), (d).  The record supports the trial court’s
certification.  See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
Because appellant has no right
of appeal, we must dismiss this appeal “without further action.” Chavez v. State, 183 S.W.3d 675, 680
(Tex. Crim. App. 2006) (“A court of appeals, while having jurisdiction to
ascertain whether an appellant who plea-bargained is permitted to appeal by
Rule 25.2(a)(2), must dismiss a prohibited appeal without further action,
regardless of the basis for the appeal.”).  
Accordingly, we dismiss the appeal
for want of jurisdiction.
PER CURIAM
 
Panel consists of Justices Jennings, Alcala, and Sharp.
 
Do not publish. 
Tex. R. App. P. 47.2(b).